Citation Nr: 1033595	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-19 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder, claimed as left knee pain. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder, claimed as right knee pain. 
 
3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected PTSD and associated 
medications.

7.  Entitlement to service connection for arthritis, to include 
as secondary to service-connected PTSD.

8.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD). 

10.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right ankle sprain.

12.  Entitlement to a compensable evaluation for residuals of the 
right 5th metacarpal fracture.

13.  Entitlement to a compensable evaluation for ganglion cyst of 
the right index finger. 

14.  Entitlement to an initial compensable evaluation for left 
shoulder degenerative joint disease. 

15.  Entitlement to an initial evaluation in excess of 10 percent 
for levoscoliosis with degenerative joint disease of the lumbar 
spine. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
 




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to September 
1992, April 2003 to November 2004, and December 2004 to July 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
from October 2007 and August 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of whether new and material evidence has been 
submitted to reopen a claims of entitlement to service connection 
for left and right knee disorders, of entitlement to service 
connection for bilateral pes planus, hypertension, fibromyalgia, 
erectile dysfunction, and arthritis, of entitlement to an initial 
evaluation in excess of 10 percent for GERD, and of entitlement 
to an initial evaluation in excess of 30 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Residuals of the Veteran's left ankle sprain do not cause 
marked limitation of motion of the ankle.

2.  Residuals of the Veteran's right ankle sprain do not cause 
marked limitation of motion of the ankle.

3.  Residuals of the right 5th metacarpal fracture result in 
diminished right hand grip strength and dexterity but no 
limitation of motion or ankylosis. 

4.  The ganglion cyst on the Veteran's right index finger does 
not limit dorsiflexion of his wrist to less than 15 degrees and 
it does not limit palmar flexion of his right wrist to a point in 
line with the forearm. 

5.  Residuals of left shoulder degenerative joint disease results 
in pain, tenderness, and stiffness, without evidence of minor arm 
motion limited at shoulder level, objective medical findings of 
limitation of motion with swelling, muscle spasm, or satisfactory 
evidence of painful motion, or X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  

6.  Levoscoliosis with degenerative joint disease of the lumbar 
spine does not cause forward flexion of the thoracolumbar spine 
to be limited to 60 degrees or less; it does not cause the 
combined range of motion of the thoracolumbar spine to be 120 
degrees or less; and it does not cause muscle spasm or guarding 
that is severe enough to result in an abnormal gait or abnormal 
spinal contour. 

7.  The Veteran has not been prescribed bed rest by a physician 
to treat incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left ankle sprain were not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for right ankle sprain were not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for a compensable evaluation for residuals of 
the right 5th metacarpal fracture were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5227 (2009).

4.  The criteria for a compensable evaluation for ganglion cyst 
of the right index finger were not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5020 (2009).

5.  The criteria for an initial compensable evaluation for left 
shoulder degenerative joint disease were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5010-5201 
(2009).
 
6.  The criteria for an initial evaluation in excess of 10 
percent for levoscoliosis with degenerative joint disease of the 
lumbar spine were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claims for entitlement service connection 
in September 2006 (left shoulder and lumbar spine) and November 
2007 (left and right ankle sprain).  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2006, May 2007, and January 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding VCAA.  
In October 2007 and August 2008 rating decisions, the RO granted 
entitlement to service connection and assigned initial ratings 
for those disabilities.  The Veteran appealed the assignment of 
the initial evaluations for those benefits.

As noted above, the Veteran's claims for initial ratings for left 
shoulder degenerative joint disease, levoscoliosis of the spine, 
and left and right ankle sprain arise from his disagreement with 
the initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As for the remaining issues, the Veteran filed his claims for 
increased evaluations for his right finger disabilities in 
November 2007.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in January 2008.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  In an August 2008 rating decision, the RO 
continued the previously assigned noncompensable evaluations for 
the Veteran's service-connected right finger disabilities listed 
on the title page.  The Veteran appealed the assignment of the 
evaluations for those benefits.  

With respect to the Dingess requirements, in October 2006, and 
May 2007, January 2008, the RO provided the Veteran with notice 
of what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA treatment records; and there is no indication that private 
treatment has been received for which records have not been 
sought.  The Veteran submitted written statements discussing his 
contentions as well as private treatment records and copies of 
service personnel and treatment records.  Searches for records 
from the Social Security Administration (SSA) were noted to be 
unsuccessful.  In a May 2009 memo, the RO made a formal finding 
that SSA records were unavailable for review.  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined. 

The Veteran was provided with VA examinations relating to his 
service-connected bilateral ankle, right finger, lumbar spine, 
and left shoulder disabilities in September 2007 and July 2008.  
The Board finds the above VA examination reports to be thorough 
and concludes that they are adequate to adjudicate the Veteran's 
claim.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from him, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  In addition, there is no 
indication that the VA examiners were not aware of the Veteran's 
past medical history or that they misstated any relevant fact.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl 
v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so the 
Board can make a fully informed evaluation of the disability).  
There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
respective claimed disabilities since they were evaluated at the 
September 2007 and July 2008 VA examinations.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Therefore, the available records 
and medical evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following matters is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



I.  Residuals of Left and Right Ankle Sprain

The Veteran was assigned initial separate 10 percent evaluations 
for his service-connected residuals of left and right ankle 
strains pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2009), each effective November 19, 2007.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limitation of motion of the ankle, and a maximum 20 
percent rating is warranted for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  
Normal dorsiflexion of the ankle is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2009).

In a July 2008 VA joints examination report, the Veteran 
complained of right and left ankle pain, giving way, instability, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, redness, swelling, and tenderness.  He reported having 
severe flare-ups of joint disease every month or two that lasted 
for approximately one to two weeks; but he denied any deformity, 
subluxation, dislocation, locking episodes, effusions, or 
incapacitating episodes of arthritis.  On physical examination, 
the examiner found that with regard to both ankles the Veteran 
had a normal gait, without any ankle instability, tendon 
abnormality, or angulation.  There was some abnormal normal shoe 
wear pattern with increased wear on outside edge of heels 
detected as well as some ankle tenderness.

Left ankle active range of motion findings were listed as 
dorsiflexion from 0 degrees to 10 degrees and plantar flexion 
from 0 degrees to 20 degrees.  Right ankle active range of motion 
findings were listed as dorsiflexion from 0 degrees to 10 degrees 
and plantar flexion from 0 degrees to 30 degrees.  X-ray findings 
were listed as intact bony structures and joint spaces of both 
ankles.  The examiner indicated that there was no pain on either 
side with active motion, no additional limitation of motion or 
objective evidence of pain following repetitive motion, and no 
joint ankylosis.  The examiner diagnosed old sprains of both 
ankles, noting moderate effects on some the Veteran's usual daily 
activities.

Based on the evidence of record, criteria for initial ratings in 
excess of 10 percent for left and right ankle disabilities have 
not been met, as the Veteran's service-connected left and right 
ankle disabilities are not presently manifested by "marked" 
limitation of motion in either ankle.  

While the VA examination did reveal limitation of motion, there 
was still extensive motion shown in both ankles, such that it is 
best approximated by a finding of moderate limitation of motion.  
Furthermore, the examiner noted that the ankle disability only 
had moderate impact on some of the Veteran's activities of daily 
living. 

In reaching this conclusion, the Board has considered whether 
there is a basis for the assignment of a higher rating based on 
consideration of any of the factors addressed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  However, the 
evidence of record reflects that the currently assigned 10 
percent ratings properly compensate him for the extent of 
functional loss resulting from any such symptoms.  In this 
regard, the Board notes that the July 2008 VA examination 
findings detailed that the Veteran did not exhibit ankle 
instability or pain on either side with active motion.  Plus, 
there was no additional limitation of motion or objective 
evidence of pain shown following repetitive motion, and there was 
no joint ankylosis identified.  Although it was noted that the 
Veteran complained of pain, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, redness, 
swelling, and tenderness, his subjective complaints and the 
objective medical findings have already been taken into 
consideration in the assignment of the current 10 percent 
ratings.

VA treatment records have also been reviewed, but they do not 
show evidence that would suggest that either ankle disability is 
manifested by marked limitation of motion. 

It is noted that the Veteran's representative argued in the 
notice of disagreement that the DeLuca factors (e.g. weakness, 
stiffness, fatigability, and lack of endurance) had not been 
considered, but as described above, the Board has clearly taken 
these factors into account.  Unfortunately, even considering 
additional functional limitation, the evidence of record simply 
does not show marked limitation of motion in either ankle.  The 
Board acknowledges that the Veteran has received the parachuter's 
badge and that he had several ankle injuries in service, but 
those were factors that were considered in conjunction with 
service connection.  The issue now is what the current level of 
ankle disability is. 

The Board has given consideration to additional Diagnostic Codes; 
however, there is no evidence of ankle ankylosis, subastragalar 
or tarsal joint ankylosis, malunion of os calcis or astragalus, 
astragalectomy, chronic neurological findings, or bony pathology 
to warrant the assignment of higher or separate ratings under 
alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270 - 5274 (2009); see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).

As such, a rating in excess of 10 percent for a left or right 
ankle disability is denied on a schedular basis.

II.  Residuals of Right 5th Metacarpal Fracture

In an August 2008 rating decision, the RO continued a previously 
assigned noncompensable (zero percent) rating for the residuals 
of the Veteran's right 5th metacarpal fracture pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5227 (2009).  

When a veteran is diagnosed with an unlisted condition, it must 
be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27 (2009).  The diagnostic code is "built-up" by assigning 
the first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2009).  Then, the disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely analogous 
symptomatology.  Thus, the Veteran's service-connected residuals 
of a right 5th metacarpal fracture are rated according to the 
analogous condition of ankylosis of the ring or little finger 
under Diagnostic Code 5227.

Under Diagnostic Code 5227, a maximum noncompensable evaluation 
is warranted for favorable or unfavorable ankylosis of either the 
major or minor right or little finger.  The Board notes that 
Diagnostic Code 5230, pertaining to limitation of motion of the 
right or little finger, also provides for a maximum 
noncompensable evaluation for both the major and minor hand.  38 
C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2009).  A higher 
scheduler evaluation would only be warranted if ankylosis of the 
right and little fingers was present (38 C.F.R. § Diagnostic 
Codes 5219 and 5223) or the ring and little fingers were 
amputated (38 C.F.R. § 4.71a, Diagnostic Codes 5155 and 5156).

In a July 2008 VA hand, thumb, and fingers examination report, 
right little finger active range of motion findings detailed that 
there was no objective evidence of painful motion, limitation of 
motion, or pain following repetitive motion.  The examiner 
further noted that there was no ankylosis of one or more digits.  
Physical examination findings were listed as right hand dominant, 
decreased strength in right hand, diminished right hand grip 
strength, and decreased dexterity with increased discomfort and 
pain when writing and sketching with his right hand.  X-ray 
findings were listed as intact bony structures and joint spaces 
of right hand and right little finger.  The examiner diagnosed 
old fracture of right fifth finger, noting severe to moderate 
effects on some the Veteran's usual daily activities.

Based on the foregoing, the Veteran is already receiving the 
maximum scheduler rating available for his service-connected 
right 5th finger disability under Diagnostic Codes 5227 and 5230.  
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2009).  The Board 
has considered the Veteran's finger disability under other 
pertinent criteria, but finds none that would avail the Veteran 
of a higher rating.  

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence of record reflects that the currently assigned 
noncompensable rating properly compensates him for the extent of 
functional loss resulting from any such symptoms.  In this 
regard, the Board notes that the July 2008 VA examination 
findings detailed that the Veteran did not exhibit pain on 
motion, limitation of motion, or pain following repetitive motion 
of the right little finger.  Although it was noted that the 
Veteran complained of right hand decreased strength and 
dexterity, his subjective complaints and the objective medical 
findings have already been taken into consideration in the 
assignment of the current noncompensable rating.

As such, a compensable schedular rating is denied for the 
Veteran's right fifth finger.

III.  Ganglion Cyst of the Right Index Finger

In an August 2008 rating decision, the RO continued a previously 
assigned noncompensable (zero percent) rating for his service-
connected ganglion cyst of the right index finger pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5020 (2009).  Thus, the 
Veteran's service-connected ganglion cyst of the right index 
finger is rated according to the analogous condition of synovitis 
under Diagnostic Code 5020.

Under Diagnostic Code 5020, synovitis is rated based on the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003, which in turn, states that 
the severity of degenerative arthritis, established by x-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected, which in this case would be Diagnostic Code 5215 
(limitation of motion of the wrist).  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5020 (2009).  

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  
However, Note (2) to Diagnostic Code 5003 provides that the 20 
percent and 10 percent ratings based on x-ray findings with no 
limitation of motion of the joint or joints will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive (including synovitis).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

Limitation of dorsiflexion (extension) of either wrist to less 
than 15 degrees or limitation of palmar flexion of either wrist 
to a point in line with the forearm warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, normal 
palmar flexion is from 0 to 80 degrees, normal ulnar deviation of 
the wrist is from 0 to 45 degrees, and normal radial deviation is 
from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2009).

A January 2007 VA treatment record detailed that the Veteran hurt 
his right fourth finger while operating a tool at home.  He 
complained of localized swelling and tenderness to the right 
fourth distal finger.

In November 2007 statement, the Veteran indicated that his right 
hand and index finger disability had increased in severity with 
functional limitation of the right hand, right index finger pain, 
and cyst.  

In a July 2008 VA joints examination report, the Veteran 
complained of recurrent right wrist ganglion cyst, right wrist 
pain, stiffness, weakness, decreased speed of joint motion, 
redness, warmth, and tenderness.  He reported that he did not 
have flare-ups of joint disease, and he denied any deformity, 
giving way, instability, incoordination, subluxation, 
dislocation, locking episodes, effusions, or incapacitating 
episodes of arthritis.  

Right wrist active range of motion findings were listed as 
dorsiflexion from 0 degrees to 65 degrees, palmar flexion from 0 
degrees to 40 degrees, radial deviation from 0 degrees to 10 
degrees, and ulnar deviation from 0 degrees to 20 degrees.  X-ray 
findings were listed as intact bony structures and joint spaces 
of right hand and right ring finger.  The examiner indicated that 
there was no pain with active motion and no additional limitation 
of motion or objective evidence of pain following repetitive 
motion.  The examiner diagnosed the Veteran with a ganglion cyst 
of the right wrist, noting moderate effects on some his usual 
daily activities.

In a July 2008 VA hand, thumb, and fingers examination report, 
right ring finger active range of motion findings detailed that 
there was no objective evidence of painful motion, limitation of 
motion, or pain following repetitive motion.

Based on the evidence of record, the criteria for a compensable 
rating for ganglion cyst of the right index finger have not been 
met.  The Board acknowledges that Veteran's service-connected 
right wrist disability is presently manifested symptoms of 
recurrent right wrist ganglion cyst that causes right wrist pain, 
tenderness, and limitation of motion.  However, X-ray evidence of 
degenerative arthritis has not been shown in the right wrist; and 
the residuals of the ganglion cyst on the right index finger have 
not limited dorsiflexion of the right wrist to less than 15 
degrees or limited palmar flexion of the right wrist to a point 
in line with the forearm.  

In reaching this decision, the Board notes that there is no basis 
for the assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Evidence of record reflects that 
the currently assigned noncompensable rating properly compensates 
him for the extent of functional loss resulting from any such 
symptoms.  In this regard, the Board notes that the July 2008 VA 
examination findings detailed that the Veteran did not exhibit 
pain on active motion or additional limitation of motion or 
objective evidence of pain following repetitive motion of the 
right wrist.  It is acknowledged that the Veteran has complained 
of right wrist pain, stiffness, weakness, decreased speed of 
joint motion, redness, warmth, and tenderness as a result of the 
ganglion cyst; however, the evidence does not show that these 
symptoms so impacted the range of motion in his right wrist such 
that a compensable rating would be warranted.

As such, a compensable schedular rating for the residuals of a 
ganglion cyst of the right hand is denied.

IV.  Left Shoulder Degenerative Joint Disease

The Veteran was assigned an initial noncompensable evaluation for 
his service-connected left shoulder degenerative joint disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201 (2009), 
effective September 25, 2006.  The hyphenated diagnostic code 
indicates that traumatic arthritis, under Diagnostic Code 5010, 
is the service-connected disorder, and limitation of motion of 
the arm, under Diagnostic Code 5201, is a residual condition.  38 
C.F.R. § 4.27 (2009).

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved, which in the case would be Diagnostic Code 5201 
(limitation of motion of the arm).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2009).

As noted above, when there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
and a 20 percent evaluation is authorized if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5201, a 20 percent rating is assigned for 
limitation of motion at shoulder level on the major or minor 
side.  A 30 percent rating is assigned for limitation of motion 
to midway between side and shoulder level on the major side; and 
a 20 percent rating is assigned for limitation of motion to 
midway between side and shoulder level on the minor side.  A 40 
percent rating is assigned for limitation of motion of the arm to 
25 degrees from side on the major side; and a 30 percent rating 
is assigned for limitation of motion of the arm to 25 degrees 
from side on the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2009).

Normal range of motion in the shoulder is from 0 to 180 degrees 
for forward elevation (flexion), 0 to 180 degrees for shoulder 
abduction, and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71a, Plate I (2009).

Significantly, the provisions of 38 C.F.R. § 4.71a expressly 
provide for the application of different rating criteria 
depending upon whether a Veteran's minor (non-dominant) or major 
(dominant) side is being evaluated.  38 C.F.R. § 4.69 (2009).  In 
this case, the Veteran has reported that he is right-handed; 
thus, his left shoulder is considered the minor side.

A September 2006 VA X-ray report revealed mild degenerative joint 
disease of the left shoulder.

In a September 2007 VA joints examination report, the Veteran 
complained of left shoulder pain, stiffness, repeated effusions, 
warmth, swelling, and tenderness.  He reported that he had severe 
flare-ups of joint disease every few weeks that lasted for 
approximately one to two weeks; but he denied any deformity, 
giving way, instability, weakness, incoordination, decreased 
speed of joint motion, subluxation, dislocation, locking 
episodes, or incapacitating episodes of arthritis.  Physical 
examination findings were tenderness at the scapular area with no 
recurrent shoulder dislocations or inflammatory arthritis.  Left 
shoulder active range of motion was listed as flexion from 0 
degrees to 180 degrees; abduction from 0 degrees to 180 degrees; 
and internal rotation and external rotation from 0 degrees to 90 
degrees.  The examiner indicated that there was no additional 
limitation of motion or objective evidence of pain following 
repetitive motion as well as no joint ankylosis.  The examiner 
diagnosed degenerative joint disease of the left shoulder, noting 
that there were no significant effects on the Veteran's usual 
occupation or daily activities.

A September 2007 VA spine examination report detailed normal 
sensory and reflex findings of the upper extremities.

VA treatment records have been reviewed, but they fail to provide 
a basis for assigning a compensable rating for the Veteran's left 
shoulder disability.

Based on the evidence of record, criteria for an initial 
compensable rating for left shoulder degenerative joint disease 
have not been met.  The Veteran has complained of left shoulder 
swelling, but objective medical findings of limitation of motion 
with swelling, muscle spasm, or satisfactory evidence of painful 
motion were not shown.  The Board has taken the Veteran's 
subjective complaints into account, but the objective evidence 
simply does not show that the range of motion in the Veteran's 
left should is limited to shoulder level.  For example, at his VA 
examination, the Veteran demonstrated both flexion and abduction 
to 180 degrees, which greatly exceeds shoulder level (which would 
involve range of motion being limited to approximately 90 degrees 
of motion).  

The Board has considered whether pain or other functional 
limitations would mandate the assignment of a compensable rating.  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  
However, the evidence reflects that the currently assigned 
noncompensable rating properly compensates him for the extent of 
functional loss resulting from symptoms like pain, tenderness, 
and stiffness.  In this regard, the Board notes that the 
September 2007 VA examination findings showed no objective signs 
of painful motion, incoordination, weakness, or lack of endurance 
on repetitive motion of the left shoulder joint.  

In addition, evidence of record did not show any x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor joint 
groups.  Thus, the assignment of an initial compensable rating 
under Diagnostic Codes 5010 or 5201 is not warranted.  

There is also no evidence of dislocation, nonunion, or malunion 
of the scapulohumeral joint or the clavicle, other impairment of 
the humerus, ankylosis of the scapulohumeral articulation, 
chronic neurological findings, or bony pathology to warrant the 
assignment of a higher or separate rating under alternative 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 - 5203 
(2009); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

As such, a compensable rating is not warranted for the Veteran's 
left shoulder disability on a schedular basis. 

V.  Levoscoliosis with Degenerative Joint Disease of the Lumbar 
Spine

The Veteran was assigned an initial 10 percent evaluation for his 
service-connected levoscoliosis with degenerative joint disease 
of the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009), effective September 25, 2006.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine set forth in Diagnostic Codes 5235-5242, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when then combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater than 235 degrees; 
when muscle spasm, guarding, or localized tenderness does not 
result in either an abnormal gait or abnormal spinal contour; or 
when there is a vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation requires either that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or that 
favorable ankylosis of the entire thoracolumbar spine is shown.  

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note: (2) For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note: (4) Round each range of motion measurement to the nearest 
five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

In a September 2007 VA spine examination report, the Veteran 
complained of daily moderate back pain with a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and numbness.  He 
reported that he experiences severe spinal flare-ups every few 
months, calling in sick due to back pain for a total of 30 days 
in the last 12 months.  The Veteran complained of experiencing 
two incapacitating episodes of spine disease, each of two day 
duration, during the last 12 months.  

The examiner indicated that there were no abnormal spinal 
curvatures (to include gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, reverse lordosis, or ankylosis), 
objective abnormalities of thoracis sacrospinalis (spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness), or 
muscle spasm, localized tenderness, or guarding severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Additional physical examination findings were listed as full 
motor strength, normal muscle tone, no muscle atrophy, and normal 
reflexes.  Sensory testing showed absent light touch in the lower 
extremities, but vibration and pinprick were normal.  Active 
range of motion findings of the thoracolumbar spine were listed 
as forward flexion to 80 degrees; backward extension to 10 
degrees; right and left lateral flexion to 20 degrees; and right 
and left lateral rotation to 25 degrees.  The examiner found no 
objective evidence of pain on active range of motion, but 
reported that repetitive motion limited forward flexion to 65 
degrees of motion due to lack of endurance.  A September 2007 VA 
x-ray report of the lumbosacral spine showed mild degenerative 
changes, levoscoliosis, small anterior osteophytes, and narrowed 
lumbosacral disc space.  The examiner diagnosed degenerative 
joint disease of the lumbar spine and levoscoliosis, noting 
significant effects on the Veteran's usual occupation resulting 
in increased absenteeism, decreased mobility, and problems with 
lifting and carrying. 
 
VA treatment records from February 2007 and February 2009 
detailed continued complaints of back pain and findings of 
degenerative joint disease, but neither record showed any 
additional range of motion testing. 

In considering the results of range of motion testing, the 
evidence does not support a rating in excess of the 10 percent 
that is already assigned.

The results of range of motion testing do not show that the 
Veteran's service-connected lumbar spine disability has resulted 
in forward flexion of the thoracolumbar spine being limited to 60 
degrees or less or that the combined range of motion of the 
thoracolumbar spine is limited to 120 degrees or less.  

In assessing the limitation of motion caused by the Veteran's 
lower back disability, the Board has considered whether a higher 
rating is warranted based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  However, in this case, the examiner found no objective 
evidence of pain on active motion; and while repetitive motion 
did further limit flexion from 80 degrees due to lack of 
endurance, the Veteran still demonstrated 65 degrees of forward 
flexion, which exceeds the 60 degree limit for a rating in excess 
of 10 percent.  Additionally, the Board notes that the September 
2007 VA examination findings detailed that the Veteran did not 
exhibit any spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.

As such, a rating in excess of 10 percent is not warranted based 
on limitation of motion.

It is also noted that the examiner at the Veteran's VA 
examination specifically found that neither muscle spasm nor 
guarding was present that was severe enough to result in an 
abnormal gait or abnormal spinal contour; as such, a rating in 
excess of 10 percent is not warranted on those grounds either.

As indicated above, the General Rating Formula also directs that 
neurological manifestations of should be rated separately from 
orthopedic manifestations.  While the Veteran was noted to have 
absent light touch sensory findings in the lower extremities, 
sensory testing found normal pinprick and vibration testing in 
the Veteran's lower extremities.  The Veteran has not voiced any 
complaints of bowel or bladder incontinence.  Furthermore, no 
neurologic disability has been diagnosed and associated with the 
Veteran's service-connected lumbar spine disability.  As such, 
the Board concludes that a separate neurologic rating is not 
warranted.

As a final matter, the Board acknowledges the Veteran's 
assertions of severe spinal flare-ups every few months, requiring 
him to miss work due to back pain for a total of 30 days in the 
last 12 months.  He also complained of experiencing two 
incapacitating episodes of spine disease, each of two day 
duration, during the last 12 months.  However, the evidence of 
record does not show that a higher rating is not warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as there is no indication in the 
treatment records or examination reports showing that the Veteran 
was ever actually prescribed bed rest by a physician.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  While the Board 
acknowledges the Veteran may have missed some work on account of 
his back disability, the regulations are very specific that bed 
rest must be prescribed by a doctor.  As such, while the Veteran 
is competent to report that he missed work, his statements alone 
cannot provide the basis for a rating in excess of 10 percent 
based on incapacitating episodes of intervertebral disc syndrome. 

As such, the criteria for a schedular rating in excess of 10 
percent for a lower back disability have not been met, and the 
Veteran's claim is denied.

VI.  Additional Considerations

For the reasons discussed above, the Veteran's claims for 
evaluations in excess of 10 percent for residuals of left ankle 
sprain, residuals of right ankle sprain, and levoscoliosis with 
degenerative joint disease of the lumbar spine, and for 
compensable evaluations for right 5th metacarpal fracture, 
ganglion cyst of the right index finger, and left shoulder 
degenerative joint disease must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. App. 
119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted, since there is no evidence 
of a marked shift in symptomatology during the course of his 
appeal of any of the disabilities for which an increased rating 
was sought.

Additionally, while the Veteran has submitted evidence of 
multiple medical disabilities, and made claims for the highest 
ratings possible, he has not submitted evidence of 
unemployability, or claimed to be unemployable; therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Finally, the Board will consider whether referral for any 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability pictures are 
contemplated by the rating schedule, and the assigned scheduler 
evaluations are, therefore, adequate. 

Moreover, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected bilateral ankle, right finger, lumbar spine, 
and left shoulder disabilities that would take the Veteran's case 
outside the norm so as to warrant the assignment of any 
extraschedular rating.  While the Board notes that the Veteran 
and his attorney have asserted that his lumbar spine disability 
has caused significant limitations and difficulties in performing 
some of his job duties, evidence of record showed that he 
voluntarily discontinued being employed fulltime in security to 
attend school.  Thus, there is simply no objective evidence 
showing that the service-connected bilateral ankle, right finger, 
lumbar spine, and left shoulder disabilities have alone resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the currently assigned disability ratings).  It 
is also noted that some interference with employment is 
contemplated by the disability ratings assigned.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

An initial evaluation in excess of 10 percent for residuals of 
left ankle sprain is denied.

An initial evaluation in excess of 10 percent for residuals of 
right ankle sprain is denied.

A compensable evaluation for residuals of the right 5th 
metacarpal fracture is denied.

A compensable evaluation for ganglion cyst of the right index 
finger is denied. 

An initial compensable evaluation for left shoulder degenerative 
joint disease is denied. 

An initial evaluation in excess of 10 percent for levoscoliosis 
with degenerative joint disease of the lumbar spine is denied. 


REMAND

The Board's review of the claims file reveals that further 
development is needed on the issues of whether new and material 
evidence has been submitted to reopen a claims of entitlement to 
service connection for left and right knee disorders, entitlement 
to service connection for bilateral pes planus, hypertension, 
fibromyalgia, erectile dysfunction, and arthritis, and 
entitlement to an initial evaluation in excess of 10 percent for 
GERD and an initial evaluation in excess of 30 percent for PTSD.

As an initial matter, the Board notes that the claims file does 
not contain any service treatment records from the Veteran's 
period of active service in the New Jersey Army National Guard 
from December 2004 to July 2005.  The claims file indicates that 
the RO made two attempts in June and June 2007 to obtain the 
Veteran's service treatment records from the National Guard, but 
no records were obtained.  However, a reply was received in July 
2007 from the state of New Jersey which indicated that VA should 
contact:
	
		HQ New Jersey Army and Air National Guard Joint Force
		Attn: SGM Zelenski, DSCH
		3650 Saylors Pond Road
		Fort Dix, New Jersey 08640

Unfortunately, no effort to retrieve records from that location 
appears to have been made.  VA is required to obtain relevant 
records from a Federal department or agency, including records 
from the service department.  Indeed, VA may only end its efforts 
to obtain such records if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2009).  In view of the 
foregoing, the AMC/RO must make additional efforts to obtain 
complete service treatment records for the Veteran's period of 
active service in the New Jersey Army National Guard from 
December 2004 to July 2005.

Regarding his claim for entitlement to service connection for 
erectile dysfunction, the Veteran asserted that his erectile 
dysfunction was secondary to his service-connected PTSD, to 
include medication prescribed for PTSD.  Under section 3.310(a) 
of VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Service connection 
cannot be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006); 38 C.F.R. § 3.310(b) (2009).  

In a July 2008 VA genitourinary examination report, a VA examiner 
opined that it was less likely as not that the Veteran's erectile 
dysfunction was due to his medication for his service-connected 
PTSD, noting that erectile dysfunction predated the introduction 
of the Veteran's pharmacotherapy for PTSD.  He further opined 
that he did not believe that PTSD medications aggravated the 
Veteran's erectile dysfunction since that claimed disorder was 
already present for two years prior to the initiation of 
psychopharmacy therapy.  Additional medical treatise evidence 
associated with the file in 2009 discussed sexual dysfunction in 
combat veterans with PTSD.  Multiple VA treatment records dated 
in 2008 and 2009 showed findings of impotence of a psychogenic 
origin. 

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed above, the Board observes that the Veteran 
was provided with a VA examination for his erectile dysfunction 
in July 2008.  However, the examination report is not adequate 
for rating purposes because the examiner failed to address 
whether the Veteran's service-connected PTSD itself caused or 
aggravated his claimed erectile dysfunction.  The Board therefore 
finds that a remand is necessary to provide the Veteran with an 
adequate medical opinion that considers all the evidence of 
record as well as fully explain all findings and opinions in 
sufficient detail.

Concerning the Veteran's claim for a rating in excess of 10 
percent for GERD, the Board notes that the Veteran last had a VA 
digestive disorder examination in July 2008.  In the April 2009 
notice of disagreement, the Veteran's attorney reported that the 
Veteran suffered from significant acid reflux symptoms on a daily 
basis and asserted that VA had not conducted an adequate 
examination to address the impact of the Veteran's GERD symptoms 
upon his overall health.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA examination at an appropriate VA medical 
facility to determine the severity of his service-connected GERD 
and its impact on his activities of daily living.

Concerning the Veteran's claim for a rating in excess of 30 
percent for PTSD, the Board notes that the Veteran last had a VA 
PTSD examination in September 2007.  As noted above, VA's 
statutory duty to assist the Veteran includes the duty to conduct 
a thorough and contemporaneous examination so that the evaluation 
of the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  

In addition, the Board notes that evidence of record suggests 
somewhat conflicting findings with respect to the severity the 
Veteran's service-connected PTSD.  Wide ranging GAF scores of 65 
(March 2007 and July 2007), 50 (September 2007), 60 (April 2008), 
55 (July 2008), 50 (August 2008), 45 (March 2009), and 60 (March, 
November, and December 2009) were assigned during the pendency of 
the appeal.  In an August 2007 statement, a licensed counselor 
and social worker at the Vet Center opined that the Veteran 
suffered from severe PTSD, noting that the condition seriously 
impaired his ability to function since service discharge.  
However, in March and July 2007 VA treatment records, it was 
noted that the Veteran was married, had obtained a new job, and 
planned to return to school, and he was assigned GAF scores of 
65.  Furthermore, the VA psychiatrist classified the Veteran's 
PTSD as moderate.  Additionally, a GAF of 61 to 70 is defined as 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
relationships.
 
Thereafter, in a September 2007 VA PTSD examination report, the 
examiner agreed that the Veteran's PTSD symptoms resulted in 
deficiencies in thinking, work, and mood.  However, he also 
assigned a GAF score of 50, noting that the score reflected the 
Veteran's current level of symptom severity, including 
significant obsessive ritualistic behaviors, impaired 
concentration and attention due to PTSD symptoms, significant 
impairment in social functioning, and moderate difficulties in 
occupational functioning.  The Board notes that a GAF of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  While additional VA treatment 
records in 2009 reflect assessments of severe and chronic PTSD, a 
GAF score of 60 was assigned in most of these treatment notes.  
The Board notes that a GAF of 51 to 60 is defined as moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Based on the incongruent findings discussed above, the AMC/RO 
should arrange for the Veteran to undergo a VA examination at an 
appropriate VA medical facility to determine the severity of his 
service-connected PTSD and to clarify the degree of occupational 
and social impairment it causes.

The RO should also obtain and associate with the claims file all 
outstanding VA records. The claims file reflects that the Veteran 
has received medical treatment for his service-connected GERD and 
PTSD as well as claimed bilateral knee, bilateral pes planus, 
hypertension, fibromyalgia, erectile dysfunction, and arthritis 
disorders from the VA Medical Center (VAMC) in West Palm Beach, 
Florida; however, as the claims file only includes records from 
that facility dated up to November 2009, any additional records 
from that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain service treatment records associated 
with the Veteran's period of active service 
in the New Jersey Army National Guard from 
December 2004 to July 2005 with his last duty 
assignment, NJ ARNG REC RET CMD FC.  

The RO should contact the National Personnel 
Records Center (NPRC), HQ NJ Army and Air 
National Guard Joint Force (address listed in 
July 2007 letter of record, and in the body 
of this remand), and/or other appropriate 
repository of records and request complete 
service treatment records corresponding to 
the Veteran's active service in the New 
Jersey Army National Guard from December 2004 
to July 2005.  

The RO must continue its efforts to locate 
such records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records would 
be futile.  In the event the information is 
not available, a written statement to that 
effect should be included in the record.

2.  The AMC/RO should obtain VA treatment 
records from November 2009 to the present. 

3.  Thereafter, the Veteran's claims file 
should be returned to the examiner who 
conducted the Veteran's July 2008 VA 
examination, or if he is unavailable to 
another appropriate examiner, in order to 
determine whether the Veteran's service-
connected PTSD caused or aggravated his 
claimed erectile dysfunction.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner.  
The examiner should indicate in the report 
that the claims file was reviewed. 

Based on a review of the claims folder and 
utilizing sound medical principles, the 
examiner should provide an opinion as to 
whether it is as least as likely as not (50 
percent probability or greater) that any 
diagnosed erectile dysfunction was either 
caused by, secondary to, or aggravated by his 
service-connected PTSD.  

If the examiner determines that a there has 
been aggravation as a result of the PTSD, the 
examiner should report the baseline level of 
severity of the erectile dysfunction prior to 
the onset of aggravation, or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  

In doing so, the examiner should acknowledge 
and discuss the July 2008 VA examination 
findings, the medical treatise evidence 
presented by the Veteran suggesting that PTSD 
could lead to erectile dysfunction, findings 
of impotence of a psychogenic origin 
contained in VA treatment records, and the 
Veteran's statements as to nexus and 
continuity of erectile dysfunction 
symptomatology.     

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for an appropriate VA examination 
to determine the severity of his GERD.  All 
indicated tests and studies are to be 
performed.  The claims folder should be made 
available to the examiner.    

The examination should include findings 
regarding any manifestations of GERD, 
including any epigastric distress with 
dysphagia, pyrosis, and regurgitation; any 
substernal, arm, or shoulder pain; vomiting; 
weight loss; hematemesis or melena; anemia; 
and other symptom combinations productive of 
impairment of health; and the frequency of 
any symptoms.  The examiner should also 
assess how the Veteran's GERD impacts his 
activities of daily living.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA PTSD examination to 
determine the nature and severity of his 
service-connected PTSD.  The claims folder 
should be made available to the psychiatrist 
or psychologist conducting the examination, 
and a complete rationale should be provided 
for any opinion expressed.
  
The psychiatric examiner should conduct a 
detailed mental status examination, 
identifying what psychiatric symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  

The examiner should also address the apparent 
conflict between the medical evidence of 
record which suggests that the Veteran's PTSD 
is severe and the evidence which suggests 
that it is mild or moderate.  In so doing, 
the examiner should indicate whether the 
Veteran's PTSD has improved or worsened for 
any substantial period of time since May 2007 
or whether it has remained relatively stable.

6.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the December 2009 SSOC.  If any 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be furnished 
an appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


